     Case 3:18-cr-00319-MO           Document 145    Filed 02/26/19   Page 1 of 1




Erik E. Eklund, OSB #075760
Law Office Of Erik E. Eklund
333 SW Taylor St., Suite 300
Portland, OR 97204
Telephone: (503) 782-4795
Fax: (503) 217-5510
Email: erikeklundlaw@gmail.com
Attorney For Defendant



                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA,                   )       No. 3:18-CR-00319-JO-1
                                            )
                Plaintiff,                  )
                                            )       WAIVER OF APPEARANCE
                vs.                         )
                                            )
MARK LEROY DENCKLAU,                        )
                                            )
                Defendant.                  )
______________________________________      )


         Defendant Mark Leroy Dencklau, having been advised of his right to be
present at the Status Conference scheduled for March 5, 2019, hereby waives that
right.
         RESPECTFULLY SUBMITTED this 26th day of February, 2019.


                                                    /s/Erik E. Eklund
                                                    Erik E. Eklund
                                                    Attorney for Defendant




Page 1- WAIVER OF APPEARANCE
